Confession of Error

PER CURIAM.
Charles L. Bryant has filed a petition for writ of mandamus, which requests enforcement of the mandate on remand from Bryant v. State, 793 So.2d 906 (Fla.2001). See Philip J. Padovano, Florida Appellate Practice § 18.10, at 282 n. 2 (2003). As the State concedes, defendant-movant Bryant is entitled to a new sentencing hearing in the trial court, with the assistance of counsel. If the trial court again elects to impose a departure sentence, the defendant may challenge the departure reasons on appeal from the new sentencing order, if there is a viable legal basis to do so.
Petition granted.